Dwight Johannes Downs, Appellant,
v.
The City of Miami Beach, etc., et al., Appellees.
No. 3D07-2745.
District Court of Appeal of Florida, Third District.
Opinion filed July 29, 2009.
Roy D. Wasson and Annabel C. Majewski; Austin Carr, for appellant.
Jose Smith, City Attorney, and Donald M. Papy, Chief Deputy City Attorney; Holland & Knight and Rodolfo Sorondo, Jr. and Christopher N. Bellows and Rebecca M. Plasencia; R. A. Cuevas, Jr., Miami-Dade County Attorney, and Eric K. Gressman, Assistant County Attorney; Andrew J. Anthony and Bradley A. Silverman, for appellees.
Before GERSTEN, WELLS and LAGOA, JJ.
PER CURIAM.
Affirmed.
Not final until disposition of timely filed motion for rehearing.